Citation Nr: 0413704	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  99-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased compensable evaluation for the 
service connected skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1972 to November 
1978.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Akron VA outpatient 
clinic.  In addition, the veteran should 
be requested to provide all relevant 
information regarding time lost from 
work and time spent hospitalized as a 
result of his service connected skin 
disability.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA skin examination by an 
examiner who has not previously examined 
him.  The claims folder should be made 
available to the examiner for review 
prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  Unretouched color 
photographs of all areas affected by the 
service connected skin disability should 
be taken and associated with the claims 
folder.  The examiner should take a 
complete history of the veteran's skin 
disability to include periods of flare-
ups and the extent of symptoms during 
such periods.   Further, the examiner is 
requested to address each of the criteria 
listed below.  

The examiner should indicate whether 
there is evidence of exfoliation, 
exudation or itching, if involving an 
exposed surface or an extensive area; 
whether there is constant exudation or 
itching, extensive lesions or marked 
disfigurement; or whether there is 
evidence of ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or exceptionally 
repugnant disfigurement.  The examiner 
should indicate the extent to which 
scars, if any, may be considered to be 
disfiguring.

The examiner should indicate the 
percentage of the veteran's body that is 
affected by the service connected skin 
disability and indicate whether more 
than topical therapy is required as 
follows: whether at least 5 percent, but 
less than 20 percent, of the entire 
body, or at least 5 percent, but less 
than 20 percent, of exposed areas are 
affected, or; whether intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
required for a total duration of less 
than six weeks during the past 12-month 
period; whether 20 to 40 percent of the 
entire body or 20 to 40 percent of 
exposed areas are affected, or; whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
required for a total duration of six 
weeks or more, but not constantly, 
during the past 12-month period; or 
whether more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas are affected, or; whether 
constant or near constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required 
during the past 12-month period.  The 
examiner should indicate whether there 
is evidence of scars other than the 
head, face or neck that are deep or that 
cause limited motion and, if such scars 
are present, the examiner should 
indicate the area or areas in square 
inches that are affected; whether there 
is evidence of scars other than the 
head, face or neck that are superficial 
and that do not cause limited motion 
and, if such scars are present, the 
examiner should indicate the area or 
areas in square inches that are 
affected; or whether there is evidence 
of unstable superficial scars or whether 
there are superficial scars that are 
painful on examination.  Finally, in 
consideration of the veteran's history, 
and within the context of the current 
clinical findings, to the extent 
possible the examiner should provide an 
opinion utilizing the above rating 
criteria as to the extent of skin 
disability present during a period of 
flare-up.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




